Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 1 of 23 PageID #: 115

                                                                                 FILED
                                                                                 DISTRICT CLERK OF
                                                                                 JEFFERSON CO T XAS
                                                                                 9/5/2018 4:51 PM
                                                                                  A IE SMITH
                                   CAUSE NO                                      DISTRICT CLERK

  NO BERTO MIREZ,                                      §       IN THE DISTRICT COU T OF
                                                       §
         Plaintiff,                                    §
                                                       §
  vs.                                                  §       JEFFERSON COU TY, TEXAS
                                                       §
  WESTON INSURANCE COMPANY,                            §
                                                       §
         Defendant.                                    §       \ JUDICI L DISTRICT
                                                       §
                             PLAINTIFF S ORIGINAL PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:

          orberto Ramirez ( Mr, amirez ), Plaintiff herein, files this Origin l Petition gainst

 Defendant Weston Insurance Company ( Weston ) and, in support of his causes of action, would

 respectfully show the Court the following:

                                                 I.
                                          THE PARTIES

        1. Norberto Ramirez is a Texas resident who resides in Jefferson County, Te as.

        2. Weston is an insurance company doing business in the State of Texas which may

 be served through its registered agent for service of process in the State of Texas, Nrai Corporate

 Services, via certified mail at 1021 Main St., Sle. i 150A, Houston, Texas 77002-6508.

                                                 II.
                                           DISCOVERY

        3. This case is intended to be governed by Discovery Level 2.




                                                  1
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 2 of 23 PageID #: 116




                                                 J1I.
                                        CLA M TOR RELIEF


        4. The damages sought are within the jurisdictional limits of this court. Plaintiff

 currently seeks monetary reli f over $ 100,000, but not more than $200,000, including damages of

 any kind, penalties, costs, expenses, pre-jud ment interest, and atto ey s fees.

                                                 IV.
                                  JURISDICTION ND VENUE

        5. This court has subject matter jurisdiction of this cause of action because it involves

 an a ount in controversy in excess of the minimum jurisdictional limits of this Court. No diversity

 of citizenship exists in this atter.

        6. Venue is proper in Jefferson County because all or a subst ntial part of the events

 or o issions gi ing rise to the claim occurred in Jefferson County. Tex. Civ, PraC & Rem Code

 § 15.002(a)(1). In particular, the loss at issue occurred in Jefferson County,

                                                       .

                                    FACTUAL BACKGROUND

        7. Mr. Ramirez is a named insured under a property insurance policy issued by

 Weston.

        8. On or about August 25-29, 2017 Hurricane Harvey hit the Texas Coast, including

 the Beaumont, Texas area, damaging Mr, Ramirez s house and other property. Mr. Ramirez

 subsequently filed a claim on his insurance policy.

        9. Defendant improperly denied and/or underpaid the claim.

        10. The adjuster assigned to the claim conducted a substandard investigation and

 inspection of the property, prepared a report that failed to include all of the damages that were

 observed during the inspection, and undervalued the damages observed during the inspection.

        1J. This unreasonable investigation led to the underpayment of Plaintiff s claim.


                                                   2
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 3 of 23 PageID #: 117




        12, Moreover, Weston p rformed an outcome-oriented investigation of Plaintiffs

 claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiffs losses on the

 property.

                                                 VI.
                                      CAUSES OF ACTION

        13, Each of the foregoing paragraphs is incorporated by reference in the following:

 A. Breach of Contract

        14, Westo had a contract of i surance with Plaintiff. Weston breached t e terms of

 that contract by wrongfully enying and/or underpaying the claim and Plaintiff was damaged

 thereby.

 B. Prompt Payment of Claims Statute

        15, The failure of Weston to pay or the losses and/or to follo the statutory time

 guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

 the Texas Insurance Code.

        16, Plaintiff, therefore, in addition to Plainti f s claim for da ages, is entitled to interest

 and attorneys fe s as set orth in Section 542.060 of the Texas Insurance Code.

 C. Bad Faith

        17, Defendant is req ired to co ply wit Chapter 541 of the Texas Insurance Code.

        18, Defendant violated Section 41.051 of the Texas Insurance Code by:

               (1) making statements misrepresenting the terms and/or be efits of the policy.

        19, Defendant violated Sectio 41.060 by:

               (1) misrepresenting to Plaintif a material fact or olicy provision relating to

                       coverage at issue;




                                                  3
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 4 of 23 PageID #: 118




               (2) failing to attempt in good faith to effectuate a rompt, fair, and equitable

                      settlement of a claim with respect to which the insurer s liability had

                      become reasonably clear;

               (3) failing to pro ptly provide to Plaintiff a re sonable explanation of the basis

                      in the olicy, in relation to the facts or applicable law, for the insurer’s

                      denial of a claim or offer of a compro ise settlement of a claim;

               (4) failing within a reasonable time to a firm or deny coverage of a claim to

                      Plaintif or submit a reservation of rights to Plaintiff; and

               (5) refusing to pay the claimwithoutconducting a reasonable investigation with

                      respect to the clai ;

       20. Defendant violated Section 541.061 by:

               (1) making an untrue state ent of material fact;

               (2) failing to state a material act necessary to make other statements made not

                      misleading considering the circumstances under which the statements were

                      made;

               (3) making a statement in a manner hat would misle d a reasonably prudent

                      person to a false conclusion of a material fact;

              (4) making a aterial misst tement of law; and

              (5) failing to disclose a matter required by law to be disclosed.

       21. Defendant knowingly committed the acts complained o . As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

(b).




                                                4
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 5 of 23 PageID #: 119




 D. Attorneys Fees

         22. Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

 Defendant and agreed to pay reasonable attorneys fees and expenses through trial and any appeal.

         23. Plaintiff is e titled to reasonable and necessary attorney s fees pursuant to Texas

 Civil Practice and Remedies Code Sections 8.001- 8.003 bec use he is represented by an

 atto ey, presented the claim to Defendant, and De endant did not tender the just amount owed

 before the expiration of the SO111 day after the claim was presented.

         24. Pl intiff further rays that he be awarded all reasonable atto eys fees incurred in

 prosecuting his causes of action th ough trial and any appeal pursuant to Sections 541.152 and

 542,060 of the Texas Insurance Code.

                                                 vn.
                                   CONDITIONS PRECEDENT

        25. All conditions precedent to Plaintiffs right to recover have been fully performed,

 or have been waived by Defe dant.

                                                 VIII.
                                    DIS OVERY RE UESTS

         26. Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

 service of this request, the information or material described in Rule l9 ,2(aHl).

        27. You are also requested to respond to the attached interrogatories, requests for

 p oduction, and requests for admissions within fifty (50) days, in accordance with the instmetions

 stated therein.




                                                   5
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 6 of 23 PageID #: 120




                                               IX.
                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Norberto Ramirez prays that, upon final

 hearing of the case, he recover all damages from and against Defendant that may reasonably be

 established by a preponderance of the evidence, and that Mr. Ramirez be awarded attorneys fees

 throu h trial and appeal, costs of court, pre-judgment interest, post-judgment interest, and such

 other and further relief, general or special, at law or in equity, to which Mr. Ramirez may show

 himself to be justly entitled.


                                              Respectfully submitted,

                                             Daly & Black, P.C.

                                             Bv: k!James Willis
                                                     James Willis
                                                     TBA No. 24088658
                                                     iwillis@dalvblack.com
                                                     Richard D. Daly
                                                     TBA No. 00796429
                                                     idalv@dalvblack.com
                                                     ecfs@dalvblack.com
                                                     2211 Norfolk St., Suite 800
                                                     Houston, Te as 77098
                                                     713.655.1405 Telephone
                                                     713.655.1587 Fax

                                                     ATTORNEYS FOR PLAINTIFF
                                                     NORBERTO RAMIREZ




                                                 6
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 7 of 23 PageID #: 121




                PLAINTIFF S FIRST SET OF INTERROGATORIES,
          R UESTS FOR PRODUCTION AND REQUESTS FOR ADMISSIONS

        COMES NOW Plaintiff in the above-styled nd numbered cause, and requests that

 Defendant (1) answer the following discovery requests separately and fully in writing under oath

 within 30 days of service (or within 50 days of service if the discovery was served prior to the date

 an answer is due); (2) produce responsive documents to the undersigned counsel within the same

 time period; and (3) serve its answers to these discovery requests within the same time perio to

 Plaintiff by and through his attorneys of record Daly & Black, P.C, 2211 orfol St, Suite 800,

 Houston, Texas 77098.



                                               Respectfully submitted,

                                               Daly & Bl ck, P.C.

                                               Bv: /s/J mes Willis
                                                   James Willis
                                                       TBA No. 24088658
                                                       iwillis@.dalvblack.co
                                                       Richard D. Daly
                                                       TBA No. 007 6429
                                                       rdalv@dalvblack.com
                                                       ects@dalvblack.coLn
                                                       2211 Norfolk St., Suite 800
                                                       Housto , Texas 77098
                                                       713.655.1405 Telephone
                                                       713,655.1587—Fax

                                                       ATTORNEYS FOR PLAINTIFF
                                                       NORBERTO RAMIREZ




                                                  1
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 8 of 23 PageID #: 122




                                 CERTIFICATE OF SERVICE

         I hereby certify that I sent a true and correct copy of the attached discovery req ests to
 Defendant(s) as an attachment to the petition. Therefore, Defendant would have received it when
 it was served with the citation.

                                                     /s/James Willis
                                                     James Willis




                                                2
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 9 of 23 PageID #: 123




                                       INSTRUCTIONS


   A, These Responses call for your personal and present knowledge, as well as the present
         knowledge of your atto eys, investigators and other agents, and for information
         available to yo and to them,

   B, Pursuant to the applicable rules of civil procedure, produce all documents responsi e
          to these Requests for Production as they are ept in the usual course of business or
          organized and labeled to correspond to the cate ories in the requests within the time
          period set forth above at Daly & Black, P.C,

   C, If you claim that any document or information which is required to be identified or
           produced by you in any response is privileged, produce a privilege log according to the
          applicable rules of civil procedure,

          1. Identify the document s title and general subject matter;
          2. State its date;
          3. Identify all persons who participated in its preparation;
          4. Identify the persons for whom it was prepared or to who it was sent;
          5. State the nature of the privilege claimed; and
          6. St te in detail each and every fact upon which you base your claim for privilege,

   D, If you claim that any part or portion of a document contains privileged infonnation,
           redact only the part(s) or portion(s) of the document you claim to be privileged.

   E, If you cannot answer a particular Interrogatory in full after exercising due diligence to
          secure the informa ion to do so, please state so and answer to the extent possible,
          specifying and explaining your inability to answer the remainder and st ting whatever
          information or nowledge you ha e conce ing the unanswered portion,

   F, You are also advised that you are under a duty to seasonably a end your responses if
          you obtain information on the basis of which:

          1. You know the response made was incorrect or incomplete when made; or
          2, You know the response, though correct and complete when made, is no longer true
              and complete, and the circumstances ¦




                                                3
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 10 of 23 PageID #: 124




                                          DEF NITIONS

    A. Defendant,         You,” Your(s),” refers to Weston Insurance Company, its agents,
           representatives, employees and any other entity or person acting on its behalf.

    B. “Plaintiff” refers to the named Plaintiff in the above-captioned suit.

    C. The Property(ies)” refers to the property or properties located at the ad ress s)
         covered by the Policy.

    D. “The Policy” refers to the olicy issued to Plaintiff by the insurer and at issue in this
           la suit.

    E. “The Claim(s)” means the claim for insurance benefits submitted by Plaintiff and at
           issue in this la suit, or in a prior claim, as the context may ictate.

    F. “Date of Loss” refers to the date(s) of loss identified in Plaintiffs live
        . petition/complaint or other written or oral notice, or otherwise assigned to the claim by
           the insurer.

    G. Dandle or “Handled means investigating, adjusting, super ising, estimating,
         man ging, settling, approving, supplying information or otherwise performing a task
         or work with respect to the claitn(s) at issue in this lawsuit, excluding purely ministerial
           or clerical tasks.

    H. Lawsuit” refers to.the above styled and captione case.

    I. “Commu icatio ” or “communications” shall mean and refer to the transmission or
           exchange of information, either orally or in writing, and includes witho t limitation
           any conversation, letter, handwritten notes, memorandum, inter or intraoffice
           correspondence, electronic mail, text messages, or any other electronic transmission,
           telephone call, telegraph, telex telecopy, facsimile, cable, conference, t pe recording,
           video recording, digital recording, iscussion, or face-to-face communication.

    J. The term “Document shall mean all tangible things an           ata, however stored, as set
           forth in the applicable rules of civil procedure, including, but not limite to all original
           writings of ny nature whatsoever, all prior drafts, all identic l copies, all nonidentical
           copies, correspondence, notes, letters, memoranda of. telephone conversations,
           telephone messages or call slips, interoffice memoranda, intraoffice emoranda, client
           conference reports, files, agreements, contracts, evaluations, analyses, records,
           photographs sketches, slides, tape recordings, microfiche, com unications, printouts,
           reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
           loan docu ents, liens, boo s of accounting, books of operation, bank statements,
           cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
           listing agreements, real estate closing documents, stu ies, summaries, minutes, notes,
           agendas, bulletins, schedules, diaries, calendars, logs, announcements, instructions,



                                                 A
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 11 of 23 PageID #: 125




            charts, ma uals, brochures, schedules, price lists, telegrams, teletypes, photographic
            matter, sound reproductions, however recorded, whether still on t pe or transcribed to
            writing, computer tapes, diskettes, disks, all other methods or eans of storing data,
            and any other doc ments. In all cases where originals, prior drafts, identical copies, or
            nonidcntical copies arc not available; document also means genuine, true and correct
            photo or other copies of originals, prior drafts, identical copies, or nonidentical copies,
             Doc ment also refers to any other material, including witho t limitation, any tape,
            co puter program or electronic data stor ge facility in or on which any dat or
            information has been ritten or printed or has been temporarily or per anently
            recorded by echanical, photographic, agnetic, electronic or other eans, and
            including any materials in or on which data or information has been recorded in a
            manner which renders in unintelligible without machine processing.

    K. The term referring or “relatin ” shall mean showing, disclosing, averting to,
          comprising, evidencing, constituting or reviewing.

    L. The singular and masculine for of any noun or pronoun includes the plural, the
            feminine, and the neuter.

    M. The terms “identification,” “identify,” and “identity” when used in reference to:

        1. Natural Persons: Means to state his or her full name, residential address, present or
            last known business address and telephone number, and present or last known position
            and business affiliation with you;
        2. Corporate Entitie : eans to state its full na e and any other names under which it
           does business, its form or organization, its stale of incoi oration, its present or last
           known address, and the identit of the officers or other persons who own, operate, or
           control the entity;
        3. Documents: Means you must state the number of pages and nat re of the document
            (c.g. letter or memorandum), its title, its date, the name or names of its authors and
           recipients, its present location and custodian, and if any s ch document as, but no
           longer is, in your possession or control, state what disposition was made of it, the date
           thereof, and the persons responsible for making the decision as to such disposition;
       4. Co munication: Requires you, if any part of the co munication was written, to
            identify the document or documents which refer to or evidence the co munication and,
           to the extent that the communication was non-written, to identify each person
            participating in the communication and to slate the date, manner, place, and substance
            of the co munication; and
        5. Activity: Requires you to provide a description of each action, occurrence, transaction
            or conduct, the date it occurred, the location at which it occurred, and the identity of all
           persons involved.

    N. The term "Claim File" means the claim files and field f le(s), whether kept in paper
          or electronic format, including but not limited to all documents, file jackets, file notes,
           claims diary or journal entries, log notes, handwritten notes, records of oral
           communications, communications, correspondence, photographs, diagrams, estimates,



                                                   5
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 12 of 23 PageID #: 126




            reports, recommendations, invoices, memoranda and drafts of documents regarding the
            Claim.

     0. The term "Underwriting File" means the entire file, including all documents and
           information sed for underwriting purposes even if you did not rely on such documents
           or information in order to make a decision regarding insuring Plaintiffs Property.




                              NOTICE OF A THENTICATION

         You are dvised that pursuant to Tex. R. Civ. P. 193.7, Plaintiff intends to use all
  documents exchanged and produced between the parties, including but not limited to
  correspondence and discovery responses during the trial of the above-entitled and numbered cause.




                                                6
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 13 of 23 PageID #: 127




                     INTERROGATORIES TO DEFENDANT WESTON

 INTERROGATORY NO. 1:
 Identify all persons answering or supplying any information in answering these interrogatories.

        ANSW R:

 INTERROGATORY NO. 2:
 Identify all persons who were involved in evaluating Plaintiffs claim and provide the following
 information for each person you identify:

        a. their name and job title(s) as o the Date of Loss;
        b. their employer; and
        c. description of their involvement with Plaintiffs Claim.

        ANSWER:

 INTERROGATORY NO. 3:
 I you contend that the so e or all of the damages to the Property were not covered losses under
 the Policy, describe:

        a. the scope, cause and origin of the damages you contend are not covered losses under
                the Policy; and
        b. the term(s) or exclusion(s) of the Policy you relied upon in s pport of your decision
                regarding the Claim.

        A SWER:

 INTERROGATORY NO. 4:
 Slate whether the initial estimate you issued was revised or reconciled, and if so, state what was
 changed and who did it.

        ANSWER:

 INTERROGATORY NO. 5:
 If you contend that Plaintiff did not provide you with requested information that was required to
 properly evalu te Plaintiffs Claim, identify the information that was requested and not provided,
 and the dates you ade those request(s).

        ANSWER:

 I TERRO ATORY NO. 6:
 If you contend that Plaintiffs acts or omissions voided, nullified, waived or breached the Policy
 in any way, state the factual basis for your contention(s). ,

        ANSWER:


                                                 7
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 14 of 23 PageID #: 128




  INTERROGATORY NO. 7:
  If you contend that Plaintiff failed to s tisfy a condition precedent or covenant of the Policy in any
  way, st te the factual basis for your contention(s).

          ANSWER:

  INTERROGATORY NO. fi:
  Identify the date you first anticipated litigation,

          ANSWER:

  I TERROGATORY NO. 9:
  State the factu l basis for each o your affirmative defenses,

         ANSWER:

  I TERROGATORY NO. 10:
  If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
  lawsuit, describe how the notice was deficient, and identify any res lting prejudice.

         ANSWER:

  I TERROGATORY O. 11:
  If you contend that Plaintiff failed to mitigate damages, describe how Plaintiff failed to do so, and
  identify any resulting prejudice.

         ANSWER:

 I TERROGATORY NO. 12:
 Identify all items on the claim made the basis of this La suit to which Defendant applied
 depreciation, stating for each item the criteria used and the age of the item.

         ANSWER:




                                             t




                                                        8
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 15 of 23 PageID #: 129




                REQUEST FOR PRODUCTION TO DEFENDANT WESTON

 REQUEST FOR PRODUCTION NO. 1
 Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
 on the Date of Loss.

        RESPONSE:

 REQUEST FOR PRODUCTION NO. 2
 If you contend that any prior claims Plaintiff submitted for damages to the Property affected your
 decision in relation to the Claim at issue, produce a certified copy of all policies you issued to
 Plainti f for the Property that were in effect during the handling of those claim(s).

        RESPONSE:

 REQUEST FOR PRODUCTION NO. 3
 Produce a copy of the declarations pages you issued for the Property in the three (3) years
 preceding the Date of Loss.

        RESPONSE:

 REQUEST FOR PRODUCTION NO. 4
 Produce your complete Underwriting File for Plaintiffs policy of insur nce with you.

        RESPONSE:

 REQ EST FOR PRODUCTION NO. 5
 Produce the complete Claim File including all documents and communications regarding the
 Clai .

        RESPO SE:

 REQUEST FOR PRODUCTIO NO. 6
 Produce the Claim Files regarding the Clai of any third-party you hired and/or retained to
 investigate, consult on, handle and/or adjust the Claim.

        RESPONSE:




                                                  9
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 16 of 23 PageID #: 130




 REQUEST FOR PRODUCTION NO. 7
 If you contend that any prior claims Plaintiff sub itted for damages to the Property affected your
 decision in relation to the Clai at issue, produce the complete Claim File regarding those prior
 claim(s).

         RESPONSE;

 REQUEST FOR PRODUCTION NO. 8
 Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
 Property,

         R SPONSE:

 REQUEST FOR PRODUCTIO NO. 9
 Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
 Property.

         RESPONSE:

 REQUEST FOR PRODUCTIO O. 10
 Produce all documents (including reports, surveys, appraisals, dama e estimates, proof of loss, or
 adjuster s report(s)) referring to the Claim, the Property or damage to the Property,

         RESPO SE:

 REQUEST FOR RODUCTION NO. 11
 Produce color copies of all visual reproductions of the Property t ken either prior to, at the ti e
 of, or after the Date of Loss (including diagrams, drawings, photographs, video records,
 videot pes, or other infor ation).

         RESPO SE:

 REQUEST FOR PRODUCTIO NO. 12
 Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
 evaluating damage to Plaintiffs Property, including perfor ance reviews/evaluations, This
 request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
 Loss.


         RESPONSE:

 REQ EST FOR PRODUCTION NO. 13
 .Produce your claim handling manual(s) (including operating uidelines) in effect on the Date of
  Loss related to your claims practices, procedures and standards for property losses and/or wind
  and hail storm claims, for persons handling clai s on our behalf.

         R SPONSE:


                                                   10
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 17 of 23 PageID #: 131




  REQUEST FOR PRODUCTION NO. 14
  Produce your properly claims training manual and materials in effect on the Date of Loss, for
  persons handling, investigating and adjusting claims.

         RESPONSE:


  R QUEST FOR PROD CTION O. 15
  The file from the office of Plaintiffs insurance agent concern ng Plaintiffs Property.

         RESPON E:

  REQUEST FOR PRODUCTION NO. 16
  Produce all communic tions between a y of your claims ersonnel, claims handlers, field
  adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
  handling, and settlement of Plainti fs Claim.

         R SPONSE:

   EQUEST FOR PRODUCTION NO. 17
 Produce all written communications you sent to, or received from, any independent adjusters,
 engineers, contractors, estimators, consult nts or other third-parties who participated in
  investigating, handling, consultin on, and/or adjusting Plaintiffs Claim.

         RESPONSE:

 REQUEST FOR PRODUCTIO NO. IS
 Produce all ritten nd/or electronic communications you sent to, or received from, Plaintiffs
 insurance agent related to the Claim, the Property, the Plaintiff or this Lawsuit.

         RES ONSE:

 REQUEST FOR RODUCTION NO. 19
 Produce all written and/or electronic communications you sent to, or received from, any loc l,
 stale, or governmental entity related to the Claim, the Property, the Plaintiff or this Lawsuit.

         RESPONSE:

 REQUEST FOR P ODUCTION NO. 20
 Produce all written and/or electronic communications you sent to, or received, from Plaintiff
 and/or any other named insured on the Policy related to the Claim, the Property, or this L wsuit.

        RESPONSE:




                                                  11
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 18 of 23 PageID #: 132




 REQUEST FOR PRODUCTION NO. 21
 Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
 alerts directed to all persons acting on your behalf that were issued from six (6) months before and
 after the Date of Loss related to the handling of wind or hail storm claims in connection with the
 storm at issue.

          ESPONSE:

 REQUEST FOR PRODUCTION NO. 22
 Produce the contract(s), agreemen s) and/or written understanding(s) with any independent
 adjusters or adjusting fir s who you retained to investigate, ha dle and/or adjust Plaintiff s Claim
 on your behalf that were in effect on the Date of Loss.

        RESPONSE:

 REQUEST FOR PRODUCTION NO. 23
 Produce the contracl(s), agree ent(s) and/or written understanding(s) with any engineers and/or
 engineering firms you retained to investigate, handle and/or adjust Plaintiffs Claim on your behalf
 that were in ef ect at the time of his/her investigation, handling and/or adjustment of Plaintiffs
 clai , either pre or post-lawsuit,

        RESPONSE:

 REQ EST FOR PRODUCTION NO. 24
 Produce the Pay sheet, Pay ent Log, or list of payments made on Plaintiff s Claim, incl ding
 all indemnity, claim e penses and payments made to third-parties,

         RESPONSE:

 REQUEST FOR PROD CTION NO. 25
 Produce all billing statements, including billing detail, showing the amounts you paid or for which
 you were billed by any inde endent adjusters or adjusting firms who inspected Plaintiff s Property
 in connection with the Claim.

         RESPONSE:



 REQUEST FOR PRODUCTION NO. 26
 Produce all billing detail showing the amounts you paid or for which you were billed by any
 engineer and/or engineering firm who inspected Plaintiff s Property in connection with the Claim,
 whether pre or post-lawsuit.

         RESPO SE:




                                                   12
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 19 of 23 PageID #: 133




 REQUEST FOR PRODUCTION NO. 27
 Produce all estimates, reports or memoranda, inclu ing drafts of the s me, created for you or by
 any independent adjusters or adjus ing fir s in connection with the Claim.

        RESPONSE:

 REQUEST FOR PROD CTION NO. 28
 Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
 engineers and/or engineering firms in connection with the Claim.

        R SPONSE:

 REQUEST FOR PRODUCTION NO. 29
 Prod ce all statements given by anyone, oral or written, to yo or any of your agents, related to
 Plaintiffs Clai and/or any issue in Plaintiffs live petition

            SPONS :

 REQU ST FOR PRODUCTION NO, 30
 Pursu nt to the applicable rules of evidence, produce all documents evidencing conviction of a
 cri e which you intend to use as evidence to i peach any party or witness.

        RESPONSE:

 REQU ST FOR PRODUCTION NO. 31
 Produce all documents you identified, referred to, or relied upon in ans ering Plaintiffs
 interrogatories.

        RESPONSE:

 REQUEST FOR PRODUCTION NO. 32
 Produce all non-privileged documents you identified, referred to, or relied upon in developing,
 answering and/or formulating your Answer and/or Affir ative Defenses to Plaintiff s live petition,

        RESPONSE:

 REQUEST FOR PRODUCTION NO. 33
 Produce copies of all docu ents you intend to offer as evidence at the trial of this matter.

        RESPONSE:




                                                  13
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 20 of 23 PageID #: 134




 REQUEST FOR PRODUCTION NO. 34
 Produce copies of ail documents relating to your declaration of the storm alleged to h ve caused
 damage to Plaintiffs Property as a "catastrophe,"

        RESPONSE:

 REQUEST FOR PRODUCTION NO, 35
 Produce copies of your engagement letter/fee agreement between you (or whatever entity or
 person is paying your atto e 's fee bills) and your attorneys in this matter.

        RESPONS :

 REQUEST FOR PRODUCTION NO. 36
 Produce copies o your ttorne/sI I fee bills in this matter,

        RESPONSE:

 REQUEST FOR PROD CTIO NO. 37
 If this claim involves reinsurance, produce copies of the policy or agreement pertaining to that
 reinsurance.


        RESPONSE:

 REQU ST FOR PRODUCTION NO. 38
 If an atto ey was involved in evaluating payment or coverage of Plaintiffs Claim re-suit,
 provide all documents relating to that ev luation or reco mendation.

        RESPONSE:




                                                 14
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 21 of 23 PageID #: 135




                REQUEST FOR ADMISSIONS TO DEFENDANT WESTON

 REQUEST FOR ADMISSION NO, 1:
 Admit that on Date of Loss the Property sustained da ages caused by a windstor .

        RESPONSE:

 REQUEST FOR ADMISSION NO. 2:
 Ad it that on Date of Loss the Property sustained da ages caused by a hailstorm

        RESPONSE:

 REQUEST FOR ADMISSION NO. 3:
 Admit that as of the D te of Loss the Policy was in full force and effect.

        RESPONSE:

 REQUEST FOR ADMISSION NO, 4:
 Admit that as of the Date of Loss all pre iums were fully satisfied un er the Policy.

        RESPONSE:

 REQUEST FOR ADMISSION NO. 5:
 Admit that the Policy is a replacement cost value policy.

        RES ONSE:

 REQUEST FOR ADMISSION NO. 6:
 Admit that the Policy is an actual cash value policy.

        RESPONSE:

 REQUEST FOR DMISSION NO. 7:
 Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
 for damage to the Property.

        RESPO SE:




                                                  15
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 22 of 23 PageID #: 136




  REQUEST FOR ADMISSION NO. ft:
  Admit that you did not request a Sworn Proof of Loss from Plai tiff in connection ith the
  Claim at issue.

         RESPONS :

  REQ EST FOR DMI SION NO. 9:
  Admit that you did not request a Sworn Proof of Loss from an other named insured on the
  Policy in connection with the Claim at issue.

         RESPONSE:

  REQUEST FOR ADMISSION NO. 10;
  Admit that Plaintiff timely submitted the Claim.

         RESPONSE:

  REQUEST FOR ADMISSION NO. 11:
  Admit that your decision to deny or partially deny Plaintiffs Claim was made in whole or in part
  on the basis that third parlies were responsible for causing damages to the Property.

         RESPONSE:

  R QUEST FOR ADMISSIO NO. 12:
 Admit that Defendant s decision to deny or p rtially deny Plaintiffs Claim was made in whole
 or in part on the basis that the claimed damages are not covered by the Policy,

         RESPONSE:

  REQUEST FOR ADMISSION NO. 13:
 Admit that Defendant’s decision to deny or partially deny Plainti fs Clai was made in whole
 or in part on the timeliness of the Claim’s submission.

         RESPONSE:




                                                 16
Case 1:19-cv-00290-MAC Document 3 Filed 07/03/19 Page 23 of 23 PageID #: 137




  REQUEST FOR ADMISSION NO. 14:
  Admit that you depreciated the costs of labor when determining the actu l cash value of the
  Claim at issue.

         RESPONSE:

  REQUEST FOR ADMISSION NO. 15:
 Admit that the adj ster assigned to investigate the Claim did not review the underwriting filcat
 any time during the adjustment of the Claim.

         RESPONSE:

 REQUEST FOR ADMISSIO NO. 16:
 Admit that the Claim was reviewed by persons other than people who actually inspected the
 Property,

         RESPONSE:

   EQUEST FOR ADMISSIO NO. 17:
 Admit that you einsured the risk under Plainti fs Policy.

        RESPONSE:




                                                17
